DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 Drawings
	The drawings filed on 05/11/2022 have been accepted. 
Claim Objections
The claims are objected to because of the following informalities: 
Claim 10 recites the limitation “of the other click-fit leg” on line 5. This should read “of a second click-fit leg of the two click-fit legs”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-8, 10-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues. Some non-limiting examples include the following:
	Claim 5 recites the limitation “the click-fit leg” on line 2. It is unclear to the examiner if the applicant intends on this being the “first click-fit leg” as recited on line 23 of claim 1, or if the applicant intends on this being a second click-fit leg of the “at least one click-fit leg”. The examiner interprets this as being the “first click-fit leg”.
Claim 7 recites the limitation “the click-fit leg” on line 2. It is unclear to the examiner if the applicant intends on this being the “first click-fit leg” as recited on line 23 of claim 1, or if the applicant intends on this being a second click-fit leg of the “at least one click-fit leg”. The examiner interprets this as being the “first click-fit leg”.
Claim 9 recites the limitation “wherein the click-action portion comprises two of the click-fit legs” on lines 7-8. It is unclear to the examiner because it is not known to which of the “one or more click-action portions” the applicant is referring. It is also not understood whether the addition of these click-fit legs brings the number of click-fit legs up to two or three (or more). The examiner suggests amending this as follows: “wherein the at least one click-fit leg of the one or more click-action portions comprises two click-fit legs”.
Claim 10 recites the limitation “wherein the click-action portion comprises two of the click-fit legs” on line 2. It is unclear to the examiner because it is not known to which of the “one or more click-action portions” the applicant is referring. It is also not understood whether the addition of these click-fit legs brings the number of click-fit legs up to two, three (in addition to the first click-fit leg in claim 1 and as interpreted in claims 5 and 7, see above), or four (in addition to there being two click fit legs already introduced, the first being the “first click-fit leg” in claim 1 and the second being the click-fit leg in claims 5 and 7). The examiner suggests amending this as follows: “wherein the at least one click-fit leg of the one or more click-action portions comprises two click-fit legs”.
Claim 10 recites the limitation “wherein the supporting rib of one of the two click-fit legs is provided at a different distance from the screen edge than the distance at which the supporting rib of the other click-fit leg is provided” on lines 3-5. This is unclear first due to inconsistent terminology. In claim 1 line 23, one of the click-fit legs is described as a “first click-fit leg”. Which click fit leg is which? The “supporting rib of the other click-fit leg” from lines 4-5 also appears to lack antecedent basis in the claims. Claim 7 introduces that a click-fit leg has a supporting rib, but nowhere is it introduced that the other click-fit leg has a supporting rib.
Claim 11 recites the limitation “the fitting element is configured as a half-zip” on line 15. This is unclear because it is not known what is meant by “configured as a half-zip”. The specification does not provide enough detail regarding this limitation, and this terminology is not common in the art.
Claim 12 recites the limitation “wherein the click-action portion comprises” on line 2. It is unclear to the examiner because it is not known to which of the “one or more click-action portions” the applicant is referring.
Claim 14 recites the limitation “wherein the click-action portion comprises” on line 2. It is unclear to the examiner because it is not known to which of the “one or more click-action portions” the applicant is referring.
The claims are unclear or indefinite as to how many click-fit legs and click-action portions are positively required, and what structure is required for each click-fit leg and click-action portion. For example, it is unclear if the recitation of “two of the click-fit legs” in claim 9 is introducing two new click-fit legs (in addition to the one introduced in claim 1), or if it is only introducing one new click-fit leg. It is further unclear if all of the click-fit legs are positively required to have the structure set forth for the “first click-fit leg” of claim 1. Similar issues are present throughout the claims with respect to the other recitations of “click-fit leg” and “click-action portion”.
The claims are examined as best understood. Dependent claims are rejected for depending from a rejected claim. The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues similar to those described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maagdenburg (EP 2602401) in view of Gimpel (US 20090007473).
Regarding claim 1, Maagdenburg teaches (figures 1-4) a screen device (figure 4) comprising: a screen (20); a screen slat (40), which is fittable to a screen edge of the screen (figure 4 shows the screen slat (40) fittable to the bottom edge of the screen), wherein the screen (20), on the screen edge, is provided with a fitting element (1) which is attached to part of the screen (paragraph 0039, lines 3-5), wherein the screen slat comprises a fitting slot (channel 46), in which the fitting element (1) is at least partly accommodable for fitting the screen slat (40) to the screen edge of the screen (figure 4) and wherein the screen slat (40) comprises an access opening (defined by the walls 48 in figure 4) to the fitting slot (channel 46), through which the screen (20) and fitting element (1) extend (figure 4) in an installed position (figure 4 shows the installed position);
and one or more portions (both of the legs 4 and the connecting portion 6 form a portion) which are at least partly elastic (as described in paragraph 0014) such that the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) attach the fitting element (1) in the fitting slot (channel 46) connection in the access opening (paragraph 0014 lines 1-9); and
at least one detaining element (top surface of click-fit leg on the left in fig. 4),
wherein, when the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) attach the fitting element (1) in the fitting slot (channel 46), the fitting element is not unintentionally removable from the fitting slot (this limitation is taught as one would have to intentionally slide the portion out of the screen slat as described in paragraph 0041),
wherein the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) comprises at least one click-fit leg which is elastically displaceable (both are, paragraph 0014, lines 1-9), and
wherein at least a first click-fit leg (4 on the left) of the at least one click-fit leg serves as at least a first detaining element of the at least one detaining element (8 is formed as a part of the leg 4 on the left).
Maagdenburg does not teach that the one or more portions are click-action portions, which attach the fitting element in the fitting slot via a click-fit connection in the access opening, the screen slat being provided with a flange which at least partly delimits the access opening to the fitting slot, and that the at least one click-fit leg in a mounted position, engages behind the flange in order to achieve the click-fit connection, and wherein the at least one detaining element in the mounted position, prevents the one or more click-action portions from breaking loose from the fitting slot.
Gimpel teaches (figs. 3-10) a screen device (24) comprising: a screen (26); a screen support member (24), which is fittable to a screen edge of the screen (figure 3 shows the screen support member fittable to the bottom edge of the screen), wherein the screen (26), on the screen edge, is provided with a fitting element (60) which is attached to part of the screen (fig. 9), wherein the screen support member (24) comprises a fitting slot (channel 30), in which the fitting element (60) is at least partly accommodable for fitting the screen support member (24) to the screen edge of the screen (figure 3) and wherein the screen support member (24) comprises an access opening (defined by the walls 40 in figure 4) to the fitting slot (channel 30), through which the screen (26) and fitting element (60) extend (figure 3) in an installed position (figure 3 shows the installed position);
one or more click-action portions (36) which are at least partially elastic (paragraph 0040 lines 1-11) which attach the fitting element (60) in the fitting slot (channel 30) via a click-fit connection (between 36 and 24) in the access opening (defined by the walls 40 in fig. 4), and at least one detaining element (surface 52 that is in contact with 42 as shown on the left in fig. 8), wherein the one or more click-action portions (36) attach the fitting element (60) in the fitting slot (channel 30), the fitting element (60) is not unintentionally removable from the fitting slot (a user has to intentionally remove 36 and 60 from the slot), the screen support member (24) being provided with a flange (42 on the left in fig. 7) which at least partly delimits the access opening to the fitting slot (this flange limits the opening width to the fitting slot), and that the at least one click-fit leg (48 on the left) in a mounted position (fig. 3), engages behind the flange in order to achieve the click-fit connection (as shown in fig. 8), wherein the at least one detaining element (surface 52 that is in contact with 42 as shown on the left in fig. 8) in the mounted portion (as shown in fig. 3), prevents the one or more click-action portions (36) from breaking loose from the fitting slot (channel 30), and
wherein at least a first click-fit leg (the leg on the left) of the at least one click-fit leg serves as at least a first detaining element of the at least one detaining element (52 on the left in fig. 8 is formed as a part of the leg on the left).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maagdenburg by making the one or more portions click-action portions, which attach the fitting element in the fitting slot via a click-fit connection in the access opening, with the screen slat being provided with a flange which at least partly delimits the access opening to the fitting slot, and that the at least one click-fit leg in a mounted position, engages behind the flange in order to achieve the click-fit connection, and so the at least one detaining element in the mounted portion, prevents the one or more click-action portions from breaking loose from the fitting slot, as taught by Gimpel. This alteration provides the predictable and expected result of more secure and easier means of connecting and disconnecting the components.
Regarding claim 5, as best understood, Maagdenburg as modified with Gimpel teaches that the click-fit leg (4 on the left of Maagdenburg is a click-fit leg after the modification above), viewed in the mounted position (figure 4 of Maagdenburg), extends up to a certain distance (the length of the leg is the distance) from the screen edge (the bottom edge of the screen) next to the screen and is elastically displaceable in a direction from and towards the screen (paragraph 0014 lines 1-9).
Regarding claim 6, Maagdenburg as modified with Gimpel teaches that the certain distance (the length of the leg) is greater than a width of the access opening (figure 4 of Maagdenburg).  
Regarding claim 7, as best understood, Maagdenburg as modified with Gimpel teaches that the click-fit leg (4 on the left), viewed in the mounted position (figure 4 shows the mounted position), is provided, at a certain distance from the screen edge (the bottom edge of the screen), with a supporting rib (8) which is upright (the rib has a dimension in the vertical direction, so it is upright with respect to the rest of the click-fit leg) with respect to the rest of the click-fit leg and is arranged adjacent to the screen (figure 4).  
Regarding claim 8, Maagdenburg as modified with Gimpel teaches that in the mounted position (figure 4), the supporting rib (8) touches the screen (20).
Regarding claim 9, as best understood, Maagdenburg as modified with Gimpel teaches that the at least one click-fit leg (4 on the left), viewed in the mounted position (fig. 4) extends up to a certain distance (the length of the leg is the certain distance) from the screen edge (the bottom of the screen) next to the screen (fig. 4) and is elastically displaceable in a direction from and towards the screen (paragraph 0014, lines 1-9), and wherein the click-action portion (both of the legs 4 and the connecting portion 6 form a portion) comprises two of the click-fit legs (one on each side) which, in the mounted position, extend on either side of the screen (fig. 4).
Regarding claim 11, as best understood, Maagdenburg teaches (figures 1-4) a screen device (figure 4) comprising: a screen (20); a screen slat (40), which is fittable to a screen edge of the screen (figure 4 shows the screen slat (40) fittable to the bottom edge of the screen), wherein the screen (20), on the screen edge, is provided with a fitting element (1) which is attached to part of the screen (paragraph 0039, lines 3-5), wherein the screen slat comprises a fitting slot (channel 46), in which the fitting element (1) is at least partly accommodable for fitting the screen slat (40) to the screen edge of the screen (figure 4) and wherein the screen slat (40) comprises an access opening (defined by the walls 48 in figure 4) to the fitting slot (channel 46), through which the screen (20) and fitting element (1) extend (figure 4) in an installed position (figure 4 shows the installed position);
and one or more portions (both of the legs 4 and the connecting portion 6 form a portion) which are at least partly elastic (as described in paragraph 0014) such that the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) attach the fitting element (1) in the fitting slot (channel 46) connection in the access opening (paragraph 0014 lines 1-9);
wherein, when the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) attach the fitting element (1) in the fitting slot (channel 46), the fitting element is not unintentionally removable from the fitting slot (this limitation is taught as one would have to intentionally slide the portion out of the screen slat as described in paragraph 0041).
Maagdenburg does not teach that the one or more portions are click-action portions, which attach the fitting element in the fitting slot via a click-fit connection in the access opening, and that the fitting element is configured as a half-zip that is welded to the screen by means of a weld seam, and wherein the weld seam is accommodated in the screen slat when the fitting element is accommodated in the fitting slat.
Gimpel teaches (figs. 3-10) a screen device (24) comprising: a screen (26); a screen support member (24), which is fittable to a screen edge of the screen (figure 3 shows the screen support member fittable to the bottom edge of the screen), wherein the screen (26), on the screen edge, is provided with a fitting element (60) which is attached to part of the screen (fig. 9), wherein the screen support member (24) comprises a fitting slot (channel 30), in which the fitting element (60) is at least partly accommodable for fitting the screen support member (24) to the screen edge of the screen (figure 3) and wherein the screen support member (24) comprises an access opening (defined by the walls 40 in figure 4) to the fitting slot (channel 30), through which the screen (26) and fitting element (60) extend (figure 3) in an installed position (figure 3 shows the installed position);
one or more click-action portions (36) which are at least partially elastic (paragraph 0040 lines 1-11) which attach the fitting element (60) in the fitting slot (channel 30) via a click-fit connection (between 36 and 24) in the access opening (defined by the walls 40 in fig. 4), wherein the one or more click-action portions (36) attach the fitting element (60) in the fitting slot (channel 30), the fitting element (60) is not unintentionally removable from the fitting slot (a user has to intentionally remove 36 and 60 from the slot), the fitting element is configured as a half-zip (see 112b rejection above) that is welded (paragraph 0041 lines 15-19) to the screen (26) by means of a weld seam (the seam of the weld), and wherein the weld seam is accommodated in the screen support member (24) when the fitting element (60) is accommodated in the fitting slot (channel 30, fig. 10 shows that the entirety of the connection between the screen and fitting element  is accommodated in the screen support member when the fitting element is accommodated in the fitting slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maagdenburg with the teachings of Gimpel so that that the one or more portions are click-action portions, which attach the fitting element in the fitting slot via a click-fit connection in the access opening, and that the fitting element is configured as a half-zip that is welded to the screen by means of a weld seam, and wherein the weld seam is accommodated in the screen slat when the fitting element is accommodated in the fitting slat. This alteration provides the predictable and expected result of more secure and easier means of connecting and disconnecting the components, with a secure connection between the screen and the fitting element.
Regarding claim 12, as best understood, Maagdenburg as modified with Gimpel teaches that the one or more click-action portions (36) comprises a fitting slot (area between the click-fit legs in fig. 3) for at least partly holding the fitting element (1) herein.
Regarding claim 14, as best understood, Maagdenburg as modified with Gimpel teaches that the click-action portion (both of the legs 4 and the connecting portion 6 form a portion) forms part of a click-fit element (comprising the click-action portion and the fitting slot).
Regarding claim 15, Maagdenburg as modified with Gimpel teaches that the click-fit element (comprising the click-action portion and the fitting slot) is configured as a click-fit profile which in a mounted position (fig. 3) extends over virtually an entire length of said screen edge (as shown in figs. 1-2).
Regarding claim 16, Maagdenburg teaches (figures 1-4) a screen device (figure 4) comprising: a screen (20); a screen slat (40), which is fittable to a screen edge of the screen (figure 4 shows the screen slat (40) fittable to the bottom edge of the screen), wherein the screen (20), on the screen edge, is provided with a fitting element (1) which is attached to part of the screen (paragraph 0039, lines 3-5), wherein the screen slat comprises a fitting slot (channel 46), in which the fitting element (1) is at least partly accommodable for fitting the screen slat (40) to the screen edge of the screen (figure 4) and wherein the screen slat (40) comprises an access opening (defined by the walls 48 in figure 4) to the fitting slot (channel 46), through which the screen (20) and fitting element (1) extend (figure 4) in an installed position (figure 4 shows the installed position);
and one or more portions (both of the legs 4 and the connecting portion 6 form a portion) which are at least partly elastic (as described in paragraph 0014) such that the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) attach the fitting element (1) in the fitting slot (channel 46) connection in the access opening (paragraph 0014 lines 1-9);
wherein, when the one or more portions (both of the legs 4 and the connecting portion 6 form a portion) attach the fitting element (1) in the fitting slot (channel 46), the fitting element is not unintentionally removable from the fitting slot (this limitation is taught as one would have to intentionally slide the portion out of the screen slat as described in paragraph 0041), 
wherein the fitting element (1) is configured as a thickening of the screen edge (figure 4 shows that the fitting element is configured as a thickening of the screen edge).
Maagdenburg does not teach that the one or more portions are click-action portions, which attach the fitting element in the fitting slot via a click-fit connection in the access opening.
Gimpel teaches (figs. 3-10) a screen device (24) comprising: a screen (26); a screen support member (24), which is fittable to a screen edge of the screen (figure 3 shows the screen support member fittable to the bottom edge of the screen), wherein the screen (26), on the screen edge, is provided with a fitting element (60) which is attached to part of the screen (fig. 9), wherein the screen support member (24) comprises a fitting slot (channel 30), in which the fitting element (60) is at least partly accommodable for fitting the screen support member (24) to the screen edge of the screen (figure 3) and wherein the screen support member (24) comprises an access opening (defined by the walls 40 in figure 4) to the fitting slot (channel 30), through which the screen (26) and fitting element (60) extend (figure 3) in an installed position (figure 3 shows the installed position);
one or more click-action portions (36) which are at least partially elastic (paragraph 0040 lines 1-11) which attach the fitting element (60) in the fitting slot (channel 30) via a click-fit connection (between 36 and 24) in the access opening (defined by the walls 40 in fig. 4), wherein the one or more click-action portions (36) attach the fitting element (60) in the fitting slot (channel 30), the fitting element (60) is not unintentionally removable from the fitting slot (a user has to intentionally remove 36 and 60 from the slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maagdenburg with the teachings of Gimpel so that the one or more portions are click-action portions, which attach the fitting element in the fitting slot via a click-fit connection in the access opening. This alteration provides the predictable and expected result of more secure and easier means of connecting and disconnecting the components.
Regarding claim 17, Maagdenburg as modified with Gimpel teaches that the screen is configured to (screen is capable of this) be rolled or unrolled (the screen is rolled around 1 as shown in figs. 2a-2c).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maagdenburg (EP 2602401) in view of Gimpel (US 20090007473) as applied to claim 7, and further in view of Pynenburg (US 5584461).
Regarding claim 10, as best understood, Maagdenburg as modified with Gimpel teaches that the click-action portion (36) comprises two of the click-fit legs (both of the legs 4) which, in the mounted position (figure 4), extend on either side of the screen (20). Modified Maagdenburg does not teach that the supporting rib of the one click-fit leg is provided at a different distance from the screen edge than the distance at which the supporting rib of the other click-fit leg is provided.
Pynenburg teaches (figures 8A-8C) a panel holder (118) with two click-fit legs (138 and 152) that extend on either side of a screen (128) with a supporting rib (154) of one click fit leg (138) provided at a different distance from the screen edge than the distance at which the supporting rib (136) of the other click-fit leg (152) is provided. It would have been obvious to one of ordinary skill in the art at the time to further modify Maagdenburg by adding a supporting rib to the second click-fit leg that is provided at a different distance from the screen edge than the distance at which the supporting rib of the other click-fit leg is provided. This alteration provides the predictable and expected results of a stronger hold onto the screen that keeps the assembly more firmly together.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner notes that Alexander is not used to reject any of the claims. All the limitations as claimed are taught by the above rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         
/ABE MASSAD/Examiner, Art Unit 3634